I would like at the outset, Sir, to express the warm
congratulations of my delegation and of my country on
your election to the presidency of the General Assembly.
You are one of sisterly Namibia's freedom fighters, and one
of Africa's faithful sons. Your unanimous election to your
important post and your country's simultaneous membership
of the Security Council are strong evidence of the respect
and appreciation that Namibia enjoys in the eyes of the
entire international community. In the Security Council,
Namibia's notable positions on important international
issues also irrefutably demonstrate Namibia's unremitting
struggle for freedom, right, sovereignty and justice — a
struggle now waged by means different from those that
Namibia used during its independence struggle.
I also commend your predecessor, His Excellency
Mr. Didier Opertti, for his successful guidance of the
previous session.
I wish also to welcome the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga as new
Members of the United Nations.
The Secretary-General, His Excellency Mr. Kofi
Annan, deserves our deepest appreciation for his
continued efforts to make this Organization freer and less
submissive to the domination and control of the super-
Powers of this critical historical era.
Over the past several decades, the United Nations
has made considerable achievements, the most notable of
which has perhaps been its role in the elimination of
direct colonialism and in the attainment of independence
by many countries which today occupy their proper place
as States Members of this Organization.
The world has witnessed fundamental changes,
which imperatively call for serious reform of the United
Nations and its basic structures, so that the Organization
can truly perform its role as an umbrella, a haven and a
reference-point for all. Colonialist soldiers have left the
harbours and the airports, but with the collapse of
international equilibrium, colonialists are reappearing in
new guises, with new means and with both new and old
approaches. Colonialism is coming back in the guise of
the International Monetary Fund, the World Bank, other
financial institutions, economic cartels, and, when
necessary, military alliances. It is coming back in the
guise of international conventions imposed through so-
called international legitimacy, which is really nothing
more than an expression of higher policies dictated
through temptation or coercion. Colonialism is coming
back in the guise of globalization, which is but a means
of ensuring and consolidating dependence in terms of the
economy, politics, culture and even social values.
Colonialism is also returning through direct armed
invasion, when necessary, as we have recently witnessed.
It is also returning through bilateral sanctions policies
enforced through so-called international legitimacy and
through selective disarmament or rearmament.
Colonialism is returning through the elimination — not
the mere violation — of State sovereignty. The slogan
that is now much in vogue, “humanitarian intervention”,
will help erode the little that remains of State sovereignty.
That pretext has been completely exposed. If the new
Colonialists understood the real meaning of humanity,
they would not be producing and stockpiling all kinds of
weapons of mass destruction or committing aggression
against others. Nor would they be imposing sanctions on
countries, as they continue to do, with the aim of
16


humiliating, starving and killing their peoples. We declare
our absolute rejection of intervention under any slogan.
This is the world following the collapse of
international equilibrium: the strong and the rich are
becoming stronger and richer, and the weak and the poor
are becoming weaker, poorer and more deprived.
In the face of these fundamental changes, it has
become necessary, indeed urgently imperative, that the
United Nations should undergo a transformation that would
enable it to respond to its new tasks as an umbrella, a
haven and a reference-point for all. This change will not
happen by itself, nor will the powerful initiate it. The
weaker nations can only resort to uniting their limitless
efforts, strengths and potentials to bring about and impose
such change. My country believes that this desired change
must achieve the following:
First, the authority for decision-making in the United
Nations must rest with the General Assembly, where
Member States enjoy equal sovereignty.
Secondly, the Security Council must become an
executive instrument or authority for the General Assembly.
Thirdly, there must be a radical revision of Security
Council membership that will be equitable to all under-
represented regions, particularly in the southern hemisphere:
Africa, Asia and South America.
Fourthly, the Security Council's rules of procedures
must be issued by the General Assembly, which represents
the international community. Otherwise, it will be
meaningless to say that the Security Council works on
behalf of the international community. Quite simply put, the
majority of the members of the international community did
not participate in the formulation of the Charter. A very
small number of the United Nations Members formulated
it over half a century ago.
Fifthly, all privileges resulting from the victories and
defeats of World War II must be abolished, particularly the
privilege of veto, and any other privileges that prevent this
most important international Organization from becoming
truly democratic.
Despite the crises, conflicts and wars that ravage the
African continent, this year has witnessed solutions for
some of them, prospects for several others and initiatives
for the solution of the remaining conflicts. As we express
our satisfaction with this trend, we wish to recall, as we
have always done, that African wars and conflicts are the
product of the division of Africa by the colonial Powers,
which must assume full responsibility for all the damages
inflicted upon the continent, including an apology and full
compensation to its peoples. The solutions reached for
many African conflicts were a result of the enormous
efforts of the Organization of African Unity (OAU),
subregional organizations, several African States and
some African leaders who truly care about Africa's
security, stability and development.
Libya has effectively supported and participated in
these initiatives, and will continue to do so, in close
cooperation with the OAU, all other concerned countries
and the Secretary-General of the United Nations. As a
contribution to the efforts made to tackle the situation in
the Democratic Republic of Congo and the Great Lakes
region, Libya has succeeded in convening a number of
meetings, for heads of State of the region, in Sirte, Libya,
where they reached the Sirte Agreement, later completed
and signed in Lusaka, which is aimed at putting an end to
the conflict in the area.
In Somalia, Libya continues its efforts, in
coordination with all concerned countries and groups in
conflict, for national reconciliation in that forgotten
country. We hope that these efforts will result in the
reunification and stability of Somalia. Libya has also
contributed to bringing peace to Sierra Leone and stability
to Guinea-Bissau, as well as contributing to the efforts
undertaken by the OAU to put an end to the dispute
between brothers in Ethiopia and Eritrea, in the Horn of
Africa. A Libyan envoy was sent there to help end the
war and bring peace to those two brotherly countries.
Africa's plights are not confined to wars and
conflicts, but also include several economic and social
problems: 44 per cent of Africans live in abject poverty;
AIDS threatens the entire African population; malaria and
other epidemic diseases still threaten the lives of millions
in Africa. In respect of the latter, my country calls for the
speedy adoption and implementation of an international
plan to eradicate these diseases in Africa before it
becomes impossible to contain and eliminate them.
Attempts by African states to confront and solve these
problems are hampered by the heavy debts of the
continent, which reached $350 billion in 1998, equalling
300 per cent of the value of African exports and services.
The time has come to cancel African debts and to deal
with this question on the basis of new and equitable
principles.
17


In order to confront these challenges and to usher a
strong and united Africa into the new century, our brother
Colonel Muammar Al-Qadhafi extended an invitation to his
brothers, the leaders of Africa, to convene an extraordinary
summit in Sirte, Libya, from 8 to 9 September 1999. Their
positive response had been unprecedented since the
establishment of the OAU. They all participated in the
summit, with the exception of Somalia, which has no
central government. Thirty-nine heads of State and four
Prime Ministers were at the forefront of the participants.
Some of the founding fathers of the Organization of
African Unity were also at the summit, as well as former
OAU Secretaries-General. The summit, which is a historic
event in its own right, concluded with the adoption of the
Sirte Declaration establishing an African Union and its
political, economic and legislative institutions. Africa is
now determined, more than ever before, to surmount all the
negative aspects of its present realities and to move forward
towards its future, full of hopes and aspirations, counting
basically on its own resources, capabilities and the
endeavours of its sons.
The Palestinian issue has not been settled yet, simply
because the essence of the problem is being ignored:
Palestine is still occupied. Its people are still scattered all
over the globe as refugees, replaced by immigrants from all
over the world. Unless an end is put to all this, and unless
the Palestinian people are given their right to return to their
homeland, neither peace nor security will be achieved in the
Arab East region. The occupation of the Syrian Golan
Heights must also be totally ended, as well as the
occupation of southern Lebanon, in implementation of
Security Council resolution 425 (1978).
We demand the immediate lifting of sanctions imposed
on Iraq, and we emphasize the importance of preserving its
unity and territorial integrity, respect for its sovereignty,
non-intervention in its internal affairs and ending the
ongoing military aggression against it.
In order for the world to live in peace and security, it
must be freed from the nuclear horror that threatens all
peoples. Elimination of nuclear arsenals and all other
weapons of mass destruction must have priority, and all
efforts to achieve disarmament, at both regional and
international levels, must be concentrated on realizing this
goal. Unless those who currently possess such weapons get
rid of them, there will always be those who strive to
possess them. Efforts aimed at the non-proliferation of
nuclear weapons will be futile unless the nuclear Powers
take practical steps that would demonstrate their serious
commitment to the undertakings they have made. These two
tracks must move together or stop together. We have no
other choice.
The Arab region is subject to the threat of nuclear
weapons possessed by Tel Aviv. These weapons
constitute a permanent threat to the people of the region
and to neighbouring areas, and unless these weapons are
eliminated, all efforts to prevent their proliferation in the
region will be unsuccessful.
Libya is the southern Mediterranean country with the
longest coast. Therefore, we have a vital interest in
making the Mediterranean a Sea of peace and cooperation
for the benefit of all peoples of this basin. This goal can
be achieved only if foreign military bases and fleets are
removed from the area, as they are a source of constant
danger to all Mediterranean peoples.
Several countries, including my own, are still trying
to overcome the thorny problem of landmines that were
planted in by the belligerent Powers during the World
Wars. These landmines have caused damage, losses and
tragedies of untold magnitude, both human and material.
Vast areas of Libya are covered by millions of land mines
deployed by the Allies and the Axis Powers during the
Second World War. We hold those Powers responsible
for what they have inflicted upon our people as a result
of these landmines, and we reiterate our demand that the
States responsible implement the resolutions of the
General Assembly adopted in this regard, through the
payment of compensation to the affected countries and
peoples and the removal of these landmines.
The revolution of 1969 allowed Libya to achieve its
true and complete independence. By driving the foreign
military forces and bases from its soil, my country
liberated its policies and decision-making capabilities. For
these reasons, Libya has since then been the target of
ongoing hostile media campaigns aimed at distorting our
policies and tarnishing our international image. Our
support for and solidarity with liberation movements have
been portrayed as support for terrorism. Our standing by
the side of the oppressed and the downtrodden and our
assistance to help them liberate their countries and their
resources and defend their own interests have been
considered interference in the internal affairs of others.
There have also been clandestine campaigns that
have sought to assassinate political leaders, in particular
the leader of our revolution, Colonel Muammar
Al-Qadhafi, who has been targeted several times. Both air
force and naval campaigns have targeted Libya’s
18


territorial waters and the main cities of Tripoli and
Benghazi. As a result, dozens of martyrs were killed and
many times as many were wounded — in addition to
extensive loss of and damage to property. The main
objective of these raids was once again to murder our
brother Muammar Al-Qadhafi, whose home, office and tent
were destroyed during these raids.
Economic pressure has been used against Libya.
Unilateral boycotts and embargoes were followed by
bilateral and collective embargoes, then by the
internationalization of these embargoes after the Security
Council had become hostage to the will of the powerful
since the collapse of the international balance of power.
This was particularly the case during the first years of the
“era of frenzy”, as Mr. Kofi Annan called it in a report to
the General Assembly.
Why and how was the international “boycott” — as
opposed to international “sanctions” — imposed? I call it
a boycott and not sanctions because a sanction is a form of
punishment for a definitively proven action, a punishment
decreed after a final sentence has been pronounced by a
competent court that has the jurisdiction to condemn the
action in question. But no proof or evidence was presented
to the Security Council that Libya, or even the two Libyan
suspects, had actually committed any action that led to the
crash of Pan Am flight 103 over the Scottish town of
Lockerbie. Nevertheless, the sanctions resolutions were
issued in the name of so-called international legitimacy, a
legitimacy that is both wrong and wronged. This is wrong
because resolutions are adopted in the name of the Security
Council; the Security Council is wronged because it is
forced to issue resolutions under political and economic
pressures and threats. The relevant resolutions were adopted
on the basis of suspicions regarding just two Libyan
citizens — yet the sanctions targeted the entire population
of Libya. This was a form of collective punishment against
an entire people on the basis of a mere suspicion that had
not been fully investigated. This punishment was imposed
without a trial and obviously without any conviction in a
court of law. So much indeed for legitimacy. In fact, how
legitimate could this be during the years of frenzy?
The conclusions — or cinematic fantasies — regarding
the suspicions were refuted at the time. Malta conducted an
official investigation, the findings of which demonstrated
that not one unaccompanied suitcase was loaded onto the
flight from Malta to Frankfurt. For their part, the Frankfurt
authorities investigated the matter and reached the
conclusion that not one unaccompanied suitcase had arrived
at their airport from Malta, nor had left it for London.
What then, is the origin or basis of this suspicion?
I would like to briefly remind the Assembly that
from the first moment that the accusation was broadcast
by the media, and before the matter was even presented
to the Security Council, Libya had done the following.
First, we had requested the other party to provide the
judiciary authorities in Libya with its findings so that
these authorities could commence their investigations
accordingly. Alternatively, we proposed that that party
send investigators to Libya to participate in the
investigation. We proposed sending Libyan judges to
review the case file. We also proposed that an
investigation be conducted by a neutral party or parties,
or by the United Nations. All these requests were refused.
Secondly, we requested the application of article 14
of the Montreal Convention for the Suppression of
Unlawful Acts against the Safety of Civil Aviation or the
assignment of this matter to the International Court of
Justice. All these requests and proposals were also
refused.
Then, on 27 February 1998, the International Court
of Justice issued two rulings in favour of Libya,
confirming its jurisdiction over the case under the
Montreal Convention. The Non-Aligned Movement — at
a meeting of its Foreign Ministers in Cartagena,
Colombia, from 18 to 20 May 1998 — made a
recommendation to the upcoming Non-Aligned Movement
Summit in Durban, South Africa, that the sanctions
imposed on Libya be lifted if the other party to the
dispute did not agree to suspend the sanctions at the next
review of the Security Council, which had been set for
July 1998. At the Organization of African Unity summit
in Ouagadougou, Burkina Faso, held on 10 June 1998,
that organization declared that its members would no
longer comply with the Security Council sanctions if the
other party continued to reject any of the options
proposed by international organizations to resolve the
conflict. Faced with all these developments, the other
party had only two options left: either to accept a trial in
a third country, or for the international community to
immediately lift the sanctions without having recourse to
the Security Council. Such a situation would have
threatened the authority of the Security Council — or,
more accurately, it would have threatened the authority of
those who influence the Security Council — this latter
being in the Council’s view — a much more serious
matter.
19


A further legal complication was the possibility that
the General Assembly would be presented with a
constitutional dilemma, especially after the issuance of the
two rulings of the International Court of Justice — the
highest judicial institution of the United Nations. It was the
Security Council versus the International Court of Justice.
We could present the case to the General Assembly at any
time. The other party therefore had no option, and
reluctantly, accepted, hoping to gain time. But then it
returned to its main objective vis-à-vis Libya. It declared its
acceptance of a trial in a third country and presented, as
always, a badly written draft resolution to the Security
Council, along with other draft resolutions imposed on the
Council by means that are well known to all, especially to
the Council’s members.
Once again, most Security Council members supported
Libya, and once again the international community
reiterated its strong support for Libya in letters that
reflected the will of the overwhelming majority of the
international community. These letters are all official
documents of the Security Council.
But in all fairness, and to state the truth, from which
we have never deviated, I will say that the Government of
the United Kingdom has reacted seriously to the Libyan
proposal, expressing its willingness to refer the whole
question to none other than a Scottish court sitting in the
Netherlands. We state the truth in our own interest and in
the interest of others.
The rest is well known to all delegations. On 5 April
1999, the two suspects arrived of their own free will in the
Netherlands, accompanied by Mr. Hans Corell, the
Under-Secretary-General for Legal Affairs.
But has the other party fulfilled its obligations? Has it
shown respect for the resolutions of the Security Council?
The answer is no. In fact, the other party prevented the
adoption of a resolution by the Security Council to suspend
the sanctions and agreed only to a press release. Once
again, under pressure from the Non-Aligned Movement
members of the Security Council and from the other
Council members, and after several letters were submitted
by the States members of the Non-Aligned Movement, the
Organization of African Unity, the Organization of the
Islamic Conference and the Arab League to the Security
Council and to the Secretary-General of the United Nations,
the other party accepted, unwillingly, the text of a
presidential statement for the suspension of the embargo.
Three months after the sanctions were suspended, on
30 June 1999, the Secretary-General submitted a report to
the Security Council in document S/1999/726 pursuant to
paragraph 16 of resolution 883 (1993) and paragraph 8 of
resolution 1192 (1998), which requested him to report to
the Security Council within 90 days on compliance by the
Libyan Arab Jamahiriya with the remaining provisions of
resolutions 731 (1992) and 748 (1992). On 9 July 1999,
the Security Council considered the Secretary-General's
report, but was unable to adopt a resolution that would
have lifted the sanctions imposed on Libya, because of
the intransigence of one State, the United States, which is
a party to the dispute. That State even threatened to use
the veto. This, in fact, can only be seen as reneging on
previous commitments made by the Security Council in
paragraph 16 of its resolution 883 (1993) and paragraph
8 of its resolution 1192 (1998). Moreover, it ignores the
Secretary-General's report, whose contents lead to only
one conclusion: that Libya has fulfilled all its obligations
under Security Council resolutions.
What justification, if any, does the United States
have for using the veto to prevent the Security Council
from adopting a resolution to lift the unjust sanctions on
Libya? First, the United States has reiterated the
accusation it has made before and since the fabrication of
the Lockerbie case: that Libya supports terrorism. The
United States has been repeating that allegation ever since
we evicted it from Libya's military bases and harbours,
ended its monopoly on our oil, and liberated our country
from colonialism. That is why the United States still
accuses us of terrorism. The Secretary-General's report
categorically refutes this claim. Members may refer to
paragraphs 29 to 34 of the report and to other pages in
order to ascertain the baseless nature of this accusation.
Moreover, one can also cite reports issued by the
American State Department and statements made by
present and former officials of American Administrations
that all point to the fact that such claims can no longer be
made.
Libya is a victim of American terrorism, not vice
versa. It is the United States of America that committed
all the acts of aggression that we have previously referred
to. It is the United States that sheltered, financed, trained
and armed terrorists and transported them to Libya to
commit acts of terrorism in 1984 and afterwards. Those
who continue to shelter terrorists wanted by other
countries are not in a position to refer to others by
descriptions that apply only to themselves. Libya has
stood by liberation movements, particularly in Africa.
This is a legitimate cause, not support for terrorism.
20


The second justification is that Libya has to cooperate
with the Scottish court in the Netherlands. This is
meaningless, since Libya has undertaken to cooperate with
the court, as the Secretary-General's report has shown.
Furthermore, this matter has been discussed by the judiciary
authorities of the three countries in the presence of Mr.
Corell. The Security Council, in paragraph 4 of its
resolution 1192 (1998), decided that all States, not Libya
alone, shall cooperate with the court. The text is available;
we can look it up if there is any doubt. Since all parties are
called upon to cooperate, how can this argument be used to
prevent the Security Council from acting in accordance with
its obligations by lifting the embargo on Libya? This matter
falls under the competence of the International Court of
Justice and the Scottish court, with which our judiciary
authorities are cooperating. It is blatant interference when
a member of the Security Council tries to influence the
work of these courts, which are independent institutions that
deserve the respect not only of Libya, but of all others as
well.
The third justification is even harder to swallow. It is
the demand that Libya compensate the families of the
victims. How can this be done when the court has yet to
sit? It will not hold its first session until 4 February 2000
and the laws state that the suspect is innocent until proven
guilty. When we raised this issue, it was suggested that we
settle out of court. Why out of court? Why then is the court
in the Netherlands? We were told that these are American
laws. American laws apply to United States citizens, not to
Libyan citizens. The Security Council and the General
Assembly reiterated last year and the year before that
national laws cannot be applied beyond national borders.
This logic of power should be used only to uphold the law.
At the joint meeting, the Secretary-General himself was
surprised to hear this proposal before the court was in
session. They reiterated it. He asked them how it could be
done. They said that the court would hand down a sentence.
He pointed out that it had not yet done so and that, if it did,
Libya would be committed to respecting it. How could they
possibly make such a request when the suspects have not
been found guilty? We are trying to prove their innocence
and our country's. How can we be asked to pay
compensation when a ruling has not yet been issued? This
is yet another way of interfering in the internal affairs of
the Scottish court sitting in the Netherlands.
Who will compensate Libya for the damages it has
sustained in excess of $70 billion after seven years of
unjustified sanctions and embargoes? Who will compensate
us? The United Nations? Will the Member States
compensate Libya for something they have not done? Let
us be logical and work within the law on the basic
principles of justice. Since we have agreed to the
establishment of the court, let us allow the court to carry
out its responsibilities.
Libya's fulfilment of its obligations has also been
underlined in the Secretary-General's report, in the
decisions of the thirty-fifth African Summit held in
Algeria last July, in the decisions of the Arab League this
September and in the decisions of the Ministerial Council
of the Non-Aligned Movement a week ago. All these
decisions call for the immediate and complete lifting of
the sanctions. In this, they join the overwhelming majority
of the international community.
Preventing the Security Council from adopting an
overdue resolution lifting sanctions that should not have
been imposed in the first place will threaten the Council's
credibility and ability to honour its obligations. It will
also reinforce the Security Council's failure to act in
compliance with the will of the majority of the United
Nations Member States and in accordance with the
principles and purposes of the United Nations Charter, as
stated in Article 24. The will of one State cannot
represent the will of the entire international community.
My country requests one thing: that the Security
Council speedily adopt a decision lifting all the sanctions
imposed on Libya. We demand that the case not be
allowed to be politicized after the matter has taken its
legal course. The case should be left entirely to the
Scottish court in the Netherlands, without any interference
from any political entity, including the Security Council.
If the Security Council continues to be prevented from
adopting such a decision, my country will take all
necessary steps to guarantee fairness, including raising a
constitutional dilemma between the highest and most
important judiciary organ, the International Court of
Justice, and the Security Council. We will raise it before
the General Assembly in order to have a decision taken.













